PER CURIAM.
The trial court entered a final judgment foreclosing General Air Services, Inc.’s (GAS’s) possessory lien on an aircraft owned by FBA Corporation (FBA). The effect of the judgment is to permit execution without there first being a determination as to FBA’s affirmative defense of a set-off. Accordingly, we affirm the partial summary judgment in favor of GAS as to FBA’s liability (which is admitted), Atrio Consolidated Industries, Inc. v. Southeast Bank, 434 So.2d 349 (Fla. 3d DCA 1983), but remand the case to the trial court with directions to enter an order staying execution on the judgment until disposition of FBA’s claim of set-off. Davar Corp. v. Tropic Land Improvement Corp., 330 So.2d 482 (Fla. 4th DCA 1976).